Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 2-4, filed 12/23/2021, with respect to the preliminary amendment filed days before the non-final office action posted have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  The current rejection is based on the preliminary claims received 10/28/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. US 2005/0227252 (hereinafter “Moon”) in view of Choi et al. US 2009/0125242 (hereinafter “Choi”, cited in the IDS) and further in view of Halbert et al. US 2013/0287772 (hereinafter “Halbert”).
Regarding claim 1, Moon discloses a diagnostic system comprising a reagent composition (see paragraph 0003)

    PNG
    media_image1.png
    161
    340
    media_image1.png
    Greyscale

comprising: a plurality of beads (see paragraph 0218-0219, the assay articles are beads or particles)

    PNG
    media_image2.png
    112
    325
    media_image2.png
    Greyscale

, wherein each bead comprises at least one target binding moiety conjugated to the bead and comprising a moiety that binds to a viral nucleic acid (see paragraphs 0220-0221, the presence and amount of the cognate specific binding substance bound to each coded particle is determined during the assay to identify the binding substance, the binding substances can include nucleic acid and viruses, the targets are labeled) 




    PNG
    media_image3.png
    314
    326
    media_image3.png
    Greyscale

	
    PNG
    media_image4.png
    275
    406
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    323
    323
    media_image5.png
    Greyscale



and a label binding moiety (see paragraph 0221 above, targets are labeled, see also paragraphs 0130-0131 which links binding to moiety) 

    PNG
    media_image6.png
    213
    336
    media_image6.png
    Greyscale

; and a plurality of 

    PNG
    media_image7.png
    80
    334
    media_image7.png
    Greyscale


, wherein each nanoparticle of at least some of the plurality of nanoparticles comprises a moiety conjugated to the nanoparticle that binds to the label binding moiety (paragraphs 0214-0215)

    PNG
    media_image8.png
    383
    331
    media_image8.png
    Greyscale

; a detector (see numeral 29 of figure 10)

    PNG
    media_image9.png
    608
    811
    media_image9.png
    Greyscale

 configured to obtain one or more diffraction patterns of a sample, wherein each of the diffraction patterns comprises information corresponding to optical properties of sample constituents (see paragraph 0220 copied above the diffraction grading creates an encoded signal which discloses optical properties of the sample); and an electronic processor configured to, for each of the one or more diffraction patterns: (a) analyze the diffraction pattern to obtain amplitude information 

    PNG
    media_image10.png
    232
    335
    media_image10.png
    Greyscale

  ; (b) identify one or more particle-bound target sample constituents based on at least one of the amplitude information and the phase information (see paragraph 0217, the intensity is used to determine the quantity of nucleic acid); and (c) determine an amount of at least one of the particle-bound target sample constituents in the sample based on at least one of the amplitude information and the phase information (see above paragraph 0217).
Moon does not explicitly disclose determining both the amplitude information and the phase information of the sample constituent. 
Choi discloses a diagnostic system for measuring target constituents bound to labeling particles in a sample (systems and methods for the diagnosis of disease. The quantitative measurement of the refractive index and other physical characteristics of tissue, para. 0016. An antibody directed to such a molecular target, e.g., a specific nucleic acid, can be conjugated to a label. The label can be a nanoparticle whose refractive index is sufficiently distinct than that of other cellular structures that the nanoparticles can be visualized in the phase image of the cell, para. 0093)

    PNG
    media_image11.png
    151
    402
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    330
    422
    media_image12.png
    Greyscale

Specifically Choi discloses determining the phase shift of the image which allows for determining the three-dimensional distribution of the refractive index in the medium (see paragraph 0037)

    PNG
    media_image13.png
    506
    419
    media_image13.png
    Greyscale
 
	Moon and Choi are analogous art because they are from the same field of endeavor of quantizing image constituents of substances using diffraction.
	Before the filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Moon and Choi to determine the phase shift of the image. The motivation would be to determine the three dimensional distribution of the refractive index in the medium. 
 	Moon nor Choi do not explicitly disclose that the nanoparticle is metallic.  As discussed Moon does discloses that the nanoparticle can be quantum dots (see paragraph 0208).
	Halbert discloses that it is common for a binding agent to use nanoparticles including quantum dots or gold particles and that either of these work as binding agents (see paragraph 0228). 

    PNG
    media_image14.png
    388
    406
    media_image14.png
    Greyscale

	Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to substitute the quantum dots of Moon with the well-known gold nanoparticles of Halbert as is widely known. Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Moon, Choi and Halbert to achieve the invention of claim 1. 
	Claim 29 is similarly analyzed to claim 1. Note that claim 21 is rejected below using Halbert and Moon. Claim 29 brings in the limitation regarding the phase of the image is determined which is the same as addressed above in claim 1 using the Choi reference. 


Claims 21-28, and 30-36 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. US 2005/0227252 (hereinafter “Moon”) in view of Halbert et al. US 2013/0287772 (hereinafter “Halbert”).
Regarding claim 20, Moon discloses a method for detecting a viral nucleic acid (see paragraph 221 copied above) , the method comprising: exposing the viral nucleic acid to a bead conjugated to a target binding moiety and to a label binding moiety, wherein the target binding moiety binds to the viral nucleic acid (see above explanation for claim 1, and copied paragraphs above 218-221 and 130-131) ; labeling the bead with a 

    PNG
    media_image15.png
    237
    335
    media_image15.png
    Greyscale


; obtaining a diffraction image of the at least partially coated bead (see paragraph 0220 copied above the diffraction grading creates an encoded signal which discloses optical properties of the sample); and identifying the viral nucleic acid based on at least one of amplitude information and phase information from the diffraction image (see paragraph 0220 above as well as paragraph 0217 where the intensity of the signal [amplitude] is used to assess the quantity of the nucleic acid bound to the probe, note that the claim calls only for at least one of amplitude or phase, thus Moon meets this limitation as he discloses using the amplitude).
Moon does not explicitly disclose that the nanoparticle is metallic.  As discussed Moon does discloses that the nanoparticle can be quantum dots (see paragraph 0208).
	Halbert discloses that it is common for a binding agent to use nanoparticles including quantum dots or gold particles and that either of these work as binding agents (see paragraph 0228 copied above). 


	Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to substitute the quantum dots of Moon with the well-known gold nanoparticles of Halbert as is widely known.
	Regarding claim 22 Moon discloses the beam can be made of silica (see paragraph 0138).
	Regarding claim 23 as discussed Halbert discloses gold nanoparticles. 
	Regarding claim 24, Halbert discloses wherein the metallic nanoparticle comprises a binding moiety that binds to the label binding moiety of the bead (see paragraph 0228).
	Regarding claim 25, Halbert discloses wherein the binding moiety of the metallic nanoparticle comprises biotin, and wherein the label binding moiety of the bead comprises streptavidin (see paragraph 0229).
	Regarding claim 26, as discussed above Moon discloses that the coating is metallic. 
	Regarding claim 27, as discussed above Halbert discloses using Gold. 
	Regarding claim 28, although Moon does not explicitly state what type of metal forms the coating it is well known to use widely available metals such as aluminum or copper etc. for metal coating to which the Examiner declares official notice. The motivation would be that these materials are widely available and cheap. 
	Regarding claim 30, Moon discloses illuminating the at least partially coated bead with partially coherent radiation prior to obtaining the diffraction image (see paragraph 0271).
	Regarding claim 31, Moon discloses obtaining the image by detecting illumination radiation that is transmitted through the at least partially coated bead (see figure 10, and paragraph 0220 and 0231).
	Regarding claim 32, as discussed the combination of Halbert and Moon disclose labeling the bead with a plurality of metallic nanoparticles; and forming the coating over at least a portion of the bead and one or more of the plurality of metallic nanoparticles (see Moon paragraphs 0231 above and Halbert discloses using metallic nanoparticles as argued above).
	Regarding claim 33, Moon discloses wherein the target binding moiety comprises an oligonucleotide (see paragraph 0216).
	Regarding claim 34 Halbert discloses wherein the target binding moiety comprises an aptamer (see paragraph 0013).
	Regarding claim 35, Moon discloses wherein the viral nucleic acid comprises RNA (see paragraph 0338). 
	 Regarding claim 36, Moon discloses wherein the viral nucleic acid comprises DNA (see paragraph 0338).
Contact Information









Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B STREGE whose telephone number is (571)272-7457. The examiner can normally be reached M-F 9-5 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN B STREGE/Primary Examiner, Art Unit 2669